NUMBER 13-03-726-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
GUADALUPE
T. RIVERA,                                           Appellant,
 
                                           v.
 
THE STATE OF TEXAS,                                              Appellee.
 
 
 
                   On appeal from the 24th District Court
                           of
De Witt County, Texas.
 
 
 
           CONCURRING MEMORANDUM OPINION
 
                       Before Justices Yañez, Castillo and Garza
                Concurring Memorandum Opinion by Justice Castillo
 
Respectfully,
I concur with the result.                                                           
ERRLINDA CASTILLO
Justice
Do not publish.
Tex. R. App. P. 47.2(b).
 
Concurring
Memorandum Opinion delivered 
and filed this 14th day of July, 2005.